Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Preliminary Amendment filed on the 4th day of November, 2020. Currently Claims 1-2, 5-12, 16-18, 20, 22, 26, 38, and 59-61 are pending. Claims 3-4, 13-15, 19, 21, 23-25, 27-37, 39-58, and 62-73 have been cancelled. No claims are allowed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-12, 16-18, 20, 22, 36, 38, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20180293678 to Shanahan in view of U.S. Patent Application Publication No. 20100257089 to Johnson. 
Referring to Claim 1, Shanahan discloses a machine learning enabled platform system (see at least Shanahan: Abstract), comprising: 
machine learning model stored in memory, the machine learning model trained on a plurality of patents owned by patent owners, the plurality of patents containing inventions
Shanahan discloses a method and system for a machine assistance platform for management, analysis, and transaction of intellectual property using machine learning techniques such as training the model on a plurality of patents owned and a plurality of inventions (see at least Shanahan: ¶ 10, 14-15, 32-38, 49-52, 67, 70, 73-76, 97-101, 109, 111, and 116).
a processing device operatively coupled to memory comprising instructions, wherein the processing device (see at least Shanahan: Claim 6) is configured to: 
Receive an input from a partner, the input including an identity of the partner and associated with an invention described in a patent upon which the machine learning model is trained
Shanahan discloses receiving input information related to intellectual property which includes a description of the intellectual property and associated data (see at least Shanahan: ¶ 38-48 (Figure 2), 97-99, 103 (Figure 3), 109 and 111).
Query the machine learning model to output an identity of at least one patent owner associated with the invention and the patent associated with the patent owner; and
Receive a notification from the patent owner associated with the invention indicating a willingness to transact the patent
Shanahan discloses the system querying the databases using machine learning models to output an identification of a patent owner and patent associated to that owner, the system receiving an indication of the user’s willingness to enter into a transaction by registering with the system (see at least Shanahan: ¶ 38 (Figure 2), 74, 97-99, and 102-104).
Register a match between the partner and the patent owner based on an identity of the partner and an identity of the patent owner
Examiner notes that while the system generates various users and assets that match user input, the Shanahan system fails to Register a match between the partner and the patent owner based on an identity of the partner and an identity of the patent owner.
However, the limitation is further addressed below.
Initiate a real-world discussion between the patent owner and the partner regarding the invention described in the patent; and
Mediate the real-world discussion by providing a secure channel of communication between the patent owner and the partner within the platform.
Shanahan discloses the method and system initiating a “deal room” where the users are able to submit negotiations back and forth to each other via their respective interviews, and the system providing a secure channel of communication via the “deal room” and the system (see at least Shanahan: Abstract, ¶ 15-16, 30-31, 49, 61-66, 70, 99-100, and 110-115).
Examiner notes that Shanahan does not explicitly state:
Register a match between the partner and the patent owner based on an identity of the partner and an identity of the patent owner
However, Johnson, which talks about an Intellectual property pre-market engine that comprises an integrated method, system, and apparatus supporting transactions among buyers and sellers of intellectual property, teaches it is known to match holding offerors (IP owners or inventors) and holding bidders based on the submitted information from both parties such as the submitted patent information or the submitted bid information for specific IP (see at least Johnson: Abstract, ¶ 13, 24, 29-31, 37, 40, 42, 44-47, and 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of matching holding offerors (IP owners or inventors) and holding bidders based on the submitted information from both parties (as disclosed by Johnson) into the machine learning model stored in memory, the machine learning model trained on a plurality of patents owned by patent owners, the plurality of patents containing inventions allowing users to enter into transactions related to IP (as disclosed by Shanahan). One of ordinary skill in the art would have been motivated to incorporate the feature of matching holding offerors (IP owners or inventors) and holding bidders based on the submitted information from both parties because it would support options to be transacted on top of the underlying intellectual property holdings, and permits confidential intellectual property holdings to be monetized while respecting requirements for secrecy (see Johnson: Abstract).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of matching holding offerors (IP owners or inventors) and holding bidders based on the submitted information from both parties (as disclosed by Johnson) into the machine learning model stored in memory, the machine learning model trained on a plurality of patents owned by patent owners, the plurality of patents containing inventions allowing users to enter into transactions related to IP (as disclosed by Shanahan), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of matching holding offerors (IP owners or inventors) and holding bidders based on the submitted information from both parties into the machine learning model stored in memory, the machine learning model trained on a plurality of patents owned by patent owners, the plurality of patents containing inventions allowing users to enter into transactions related to IP). See also MPEP § 2143(I)(A).

Referring to Claim 6, the combination of Shanahan and Johnson teaches the system of claim 1, including wherein the received input associated with the invention is a second patent describing the invention (see at least Shanahan: ¶ 38 (Figure 2), 74, 97-99, and 102-104; see also Shanahan: ¶ 20, 22, Fig. 2, 54, 71-72, 102-103, and 106).

Referring to Claim 7, the combination of Shanahan and Johnson teaches the system of claim 1, including wherein the received input associated with the invention is metadata associated with the patent, such as the application number, serial number, publication number, patent number, or any combination thereof (see at least Shanahan: ¶ 20, 22, Fig. 2, 54, 71-72, 102-103, and 106).

Referring to Claim 8, the combination of Shanahan and Johnson teaches the system of claim 1, including wherein the received input associated with the invention is free form text (see at least Shanahan: ¶ 73, 74, and 83).

Referring to Claim 9, the combination of Shanahan and Johnson teaches the system of claim 1, including wherein the received input associated with the invention is a description of a product (see at least Shanahan: ¶ 38 (Figure 2), 74, 97-99, and 102-104; see also Shanahan: ¶ 20, 22, Fig. 2, 54, 71-72, 102-103, and 106).

Referring to Claim 10, the combination of Shanahan and Johnson teaches the system of claim 1, wherein the received input is stored in a database and communicated to the partner via a front-end virtual data room (see at least Shanahan: ¶ 18-19, 21, 27-28, 30, 38, 49-52, 71-73, 97, 99-102, 109, and 116).

Referring to Claim 11, the combination of Shanahan and Johnson teaches the system of claim 1, including wherein the received input associated with the invention hides the identity of the partner from the patent owner (see at least Johnson: Abstract, ¶ 42, and 50).

Referring to Claim 12, the combination of Shanahan and Johnson teaches the system of claim 1, including wherein the received input associated with the invention is stored in an analytics database (see at least Shanahan: ¶ 32-34, 38, 40, 42, 44, 46, 49-52, 67, 73, 97-101, 109, and 116).

Referring to Claim 16 and 20 (substantially similar in scope and language), Shanahan teaches a machine learning enabled platform system, comprising: 
machine learning model stored in memory, the machine learning model trained on a plurality of patents owned by patent owners, the plurality of patents containing inventions
Shanahan discloses a method and system for a machine assistance platform for management, analysis, and transaction of intellectual property using machine learning techniques such as training the model on a plurality of patents owned and a plurality of inventions (see at least Shanahan: ¶ 10, 14-15, 32-38, 49-52, 67, 70, 73-76, 97-101, 109, 111, and 116).
a processing device operatively coupled to memory comprising instructions, wherein the processing device (see at least Shanahan: Claim 6) is configured to: 
Receive an input from a partner, the input including an identity of the partner and associated with an invention described in a patent upon which the machine learning model is trained
Shanahan discloses receiving input information related to intellectual property which includes a description of the intellectual property and associated data (see at least Shanahan: ¶ 38-48 (Figure 2), 97-99, 103 (Figure 3), 109 and 111).
Query the machine learning model to output an identity of at least one patent owner associated with the invention and the patent associated with the patent owner; and
Receive a notification from the patent owner associated with the invention indicating a willingness to transact the patent
Shanahan discloses the system querying the databases using machine learning models to output an identification of a patent owner and patent associated to that owner, the system receiving an indication of the user’s willingness to enter into a transaction by registering with the system (see at least Shanahan: ¶ 38 (Figure 2), 74, 97-99, and 102-104).
Register a match between the partner and the patent owner based on an identity of the partner and an identity of the patent owner
Examiner notes that while the system generates various users and assets that match user input, the Shanahan system fails to Register a match between the partner and the patent owner based on an identity of the partner and an identity of the patent owner.
wherein the received notification is stored in a database until a second notification is received from the partner indicating a willingness to transact the patent
Shanahan discloses the system querying the databases using machine learning models to output an identification of a patent owner and patent associated to that owner, the system receiving an indication of the user’s willingness to enter into a transaction by registering with the system (see at least Shanahan: ¶ 38 (Figure 2), 74, 97-99, and 102-104).
However, the limitation is further addressed below.
Initiate a real-world discussion between the patent owner and the partner regarding the invention described in the patent; and
Mediate the real-world discussion by providing a secure channel of communication between the patent owner and the partner within the platform.
Shanahan discloses the method and system initiating a “deal room” where the users are able to submit negotiations back and forth to each other via their respective interviews, and the system providing a secure channel of communication via the “deal room” and the system (see at least Shanahan: Abstract, ¶ 15-16, 30-31, 49, 61-66, 70, 99-100, and 110-115).
Examiner notes that Shanahan does not explicitly state:
Register a match between the partner and the patent owner based on an identity of the partner and an identity of the patent owner
However, Johnson, which talks about an Intellectual property pre-market engine that comprises an integrated method, system, and apparatus supporting transactions among buyers and sellers of intellectual property, teaches it is known to match holding offerors (IP owners or inventors) and holding bidders based on the submitted information from both parties such as the submitted patent information or the submitted bid information for specific IP (see at least Johnson: Abstract, ¶ 13, 24, 29-31, 37, 40, 42, 44-47, and 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of matching holding offerors (IP owners or inventors) and holding bidders based on the submitted information from both parties (as disclosed by Johnson) into the machine learning model stored in memory, the machine learning model trained on a plurality of patents owned by patent owners, the plurality of patents containing inventions allowing users to enter into transactions related to IP (as disclosed by Shanahan). One of ordinary skill in the art would have been motivated to incorporate the feature of matching holding offerors (IP owners or inventors) and holding bidders based on the submitted information from both parties because it would support options to be transacted on top of the underlying intellectual property holdings, and permits confidential intellectual property holdings to be monetized while respecting requirements for secrecy (see Johnson: Abstract).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of matching holding offerors (IP owners or inventors) and holding bidders based on the submitted information from both parties (as disclosed by Johnson) into the machine learning model stored in memory, the machine learning model trained on a plurality of patents owned by patent owners, the plurality of patents containing inventions allowing users to enter into transactions related to IP (as disclosed by Shanahan), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of matching holding offerors (IP owners or inventors) and holding bidders based on the submitted information from both parties into the machine learning model stored in memory, the machine learning model trained on a plurality of patents owned by patent owners, the plurality of patents containing inventions allowing users to enter into transactions related to IP). See also MPEP § 2143(I)(A).

Referring to Claim 17, the combination of Shanahan and Johnson teaches the system of claim 16, including wherein the second received notification indicates the partner's willingness to buy the patent.
Shanahan discloses the system querying the databases using machine learning models to output an identification of a patent owner and patent associated to that owner, the system receiving an indication of the user’s willingness to enter into a transaction by registering with the system (see at least Shanahan: ¶ 38 (Figure 2), 74, 97-99, and 102-104).

Referring to Claim 18, the combination of Shanahan and Johnson teaches the system of claim 16, including wherein the second received notification indicates the partner's willingness to license the patent.
Shanahan discloses the system querying the databases using machine learning models to output an identification of a patent owner and patent associated to that owner, the system receiving an indication of the user’s willingness to enter into a transaction by registering with the system (see at least Shanahan: ¶ 38 (Figure 2), 74, 97-99, and 102-104).

Referring to Claim 22, the combination of Shanahan and Johnson teaches the system of claim 1, including wherein the match is registered if the patent owner has whitelisted the identity of the partner from a list of partner identities generated from the output of the machine learning model (see at least Johnson: ¶ 35).

Referring to Claim 36, the combination of Shanahan and Johnson teaches the method of claim 20, including wherein the real-world discussion is initiated after an authorized representative of the partner and an authorized representative of the patent owner have entered into a legally binding confidentiality agreement (see at least Johnson: Abstract, ¶ 42, and 50).

Referring to Claim 38, the combination of Shanahan and Johnson teaches the system of claim 1, including wherein the secure channel of communication includes providing the patent owner and partner access to a virtual data room (see at least Shanahan: Abstract, ¶ 15-16, 30-31, 49, 61-66, 70, 99-100, and 110-115).

Referring to Claim 59, the combination of Shanahan and Johnson teaches the system of claim 1, including wherein the processing device is further configured to automatically generate a virtual data room upon receipt of an input from a partner (see at least Shanahan: Abstract, ¶ 15-16, 30-31, 49, 61-66, 70, 99-100, and 110-115).

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20180293678 to Shanahan in view of U.S. Patent Application Publication No. 20100257089 to Johnson in view of U.S. Patent Application Publication No. 20200250779 to Spangenberg et al. (hereinafter Spangenberg). 
Referring to Claim 2, the combination of Shanahan and Johnson teaches the system of claim 1; The combination teaches the system analyzing a plethora or third-party sources (see at least Shanahan: ¶ 39-47, 71, 73, and 98), but fails to explicitly state wherein the plurality of patents upon which the machine learning model is trained comprises the global patent corpus.
However, Spangenberg teaches wherein the plurality of patents upon which the machine learning model is trained comprises the global patent corpus (see at least Spangenberg: ¶ 37, 45, 55, 61, and 67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of training the algorithm using information such as from a global patent corpus (as disclosed by Spangenberg) into the system analyzing using machine learning techniques a plethora or third-party sources related to intellectual property to identify inventors or owners willing to transact IP assets (as disclosed by the combination of Shanahan and Johnson). One of ordinary skill in the art would have been motivated to incorporate the feature of training the algorithm using information such as from a global patent corpus because it would create a market which would otherwise not exist (see Spangenberg ¶ 6).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of training the algorithm using information such as from a global patent corpus (as disclosed by Spangenberg) into the system analyzing using machine learning techniques a plethora or third-party sources related to intellectual property to identify inventors or owners willing to transact IP assets (as disclosed by the combination of Shanahan and Johnson), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of training the algorithm using information such as from a global patent corpus into the system analyzing using machine learning techniques a plethora or third-party sources related to intellectual property to identify inventors or owners willing to transact IP assets). See also MPEP § 2143(I)(A).


Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20180293678 to Shanahan in view of U.S. Patent Application Publication No. 20100257089 to Johnson in view of U.S. Application Publication 20160350886 to Jessen et al. (hereinafter Jessen). 
Referring to Claim 5, the combination of Shanahan and Johnson teaches the system of claim 1; The combination of Shanahan and Johnson teaches wherein the received input associated with the invention is free form text (see at least Shanahan: ¶ 73, 74, and 83)
However, the combination does not explicitly state wherein the received input associated with the invention is a key phrase describing the invention, wherein the key phrase is a noun phrase, a verb phrase, a prepositional phrase, or any combination thereof (see at least Jessen: ¶ 74, and 95).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of received input being associated with the invention is a key phrase describing the invention, wherein the key phrase is a noun phrase, a verb phrase, a prepositional phrase, or any combination thereof (as disclosed by Jessen) into the system analyzing using machine learning techniques a plethora or third-party sources related to intellectual property to identify inventors or owners willing to transact IP assets wherein the received input associated with the invention is free form text (as disclosed by the combination of Shanahan and Johnson). One of ordinary skill in the art would have been motivated to incorporate the feature of received input being associated with the invention is a key phrase describing the invention, wherein the key phrase is a noun phrase, a verb phrase, a prepositional phrase, or any combination thereof because it would to identify assignee and are arranged along a time axis to show when the assets were originally sought (see Jessen: ¶ 22).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of received input being associated with the invention is a key phrase describing the invention, wherein the key phrase is a noun phrase, a verb phrase, a prepositional phrase, or any combination thereof (as disclosed by Jessen) into the system analyzing using machine learning techniques a plethora or third-party sources related to intellectual property to identify inventors or owners willing to transact IP assets wherein the received input associated with the invention is free form text (as disclosed by the combination of Shanahan and Johnson), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of received input being associated with the invention is a key phrase describing the invention, wherein the key phrase is a noun phrase, a verb phrase, a prepositional phrase, or any combination thereof into the system analyzing using machine learning techniques a plethora or third-party sources related to intellectual property to identify inventors or owners willing to transact IP assets wherein the received input associated with the invention is free form text). See also MPEP § 2143(I)(A).


Claim(s) 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20180293678 to Shanahan in view of U.S. Patent Application Publication No. 20100257089 to Johnson in view of U.S. Patent Application Publication No. 20060100948 to Millien et al. (hereinafter Millien). 
Referring to Claim 60, the combination of Shanahan and Johnson teaches the system of claim 1; Examiner notes that the combination discloses a system analyzing using machine learning techniques a plethora or third-party sources and metadata related to intellectual property to identify inventors or owners willing to transact IP assets, but fails to state wherein the processing device is further configured to execute a suggested pricing algorithm to output a real-world price for the patent.
However, Millien, which talks about a method and system for creating and valuating IP rights based on financial instruments, teaches it is known to provide an IP valuation system with a module that is executed to generate a suggested pricing algorithm to output a real-world price for the patent (see at least Millien: ¶ 17-18, 25, 51-53, 60-61, 63, 65, and 69). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of a pricing algorithm to output a suggested price (as disclosed by Millien) into the system analyzing using machine learning techniques a plethora or third-party sources related to intellectual property to identify inventors or owners willing to transact IP assets wherein a deal room is created between the users for negotiation and analytics can be generated using machine learning techniques (as disclosed by the combination of Shanahan and Johnson). One of ordinary skill in the art would have been motivated to incorporate the feature of a pricing algorithm to output a suggested price because it would provide a novel pricing model provides an enhanced and advantageous method of pricing an investment in these companies (see Millien ¶ 18).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of a pricing algorithm to output a suggested price (as disclosed by Millien) into the system analyzing using machine learning techniques a plethora or third-party sources related to intellectual property to identify inventors or owners willing to transact IP assets wherein a deal room is created between the users for negotiation and analytics can be generated using machine learning techniques (as disclosed by the combination of Shanahan and Johnson), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of a pricing algorithm to output a suggested price into the system analyzing using machine learning techniques a plethora or third-party sources related to intellectual property to identify inventors or owners willing to transact IP assets wherein a deal room is created between the users for negotiation and analytics can be generated using machine learning techniques). See also MPEP § 2143(I)(A).

Referring to Claim 61, the combination of Shanahan and Johnson teaches the system of claim 60, including wherein the suggested pricing algorithm takes as input one or more metadata of the patent (see at least Millien: ¶ 17-18, 25, 51-53, 60-61, 63, 65, and 69).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689